 8:19-cv-00473-RGK-PRSE Doc # 25 Filed: 11/02/20 Page 1 of 2 - Page ID # 192




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

PHILLIP E. SMITH,

                   Plaintiff,                             8:19CV473

      vs.

CITY OF GRAND ISLAND, a political             MEMORANDUM AND ORDER
subdivision of the State of Nebraska;
DEAN ELLIOTT, individually as patrol
captain and supervisor of the Grand
Island police department; JUSTIN
ROEHRICH, individually as an employee
of the city of Grand Island and an officer
with the Grand Island police department;
BRADLEY BROOKS, individually as an
employee of the city of Grand Island and
sergeant with the Grand Island police
department; and JOSE RODRIGUEZ,
individually as an employee of the city of
Grand Island and an officer with the
Grand Island police department;

                   Defendants.


       This matter is before the court on Plaintiff’s motion (filing 24) seeking the
appointment of counsel. The court cannot routinely appoint counsel in civil cases.
In Davis v. Scott, 94 F.3d 444, 447 (8th Cir. 1996), the Eighth Circuit Court of
Appeals explained that “[i]ndigent civil litigants do not have a constitutional or
statutory right to appointed counsel.” Trial courts have “broad discretion to decide
whether both the plaintiff and the court will benefit from the appointment of
counsel, taking into account the factual and legal complexity of the case, the
presence or absence of conflicting testimony, and the plaintiff’s ability to
investigate the facts and present his claim.” Id.
 8:19-cv-00473-RGK-PRSE Doc # 25 Filed: 11/02/20 Page 2 of 2 - Page ID # 193




       This case is still in its early stages, and it is not clear that Plaintiff and the
court will benefit from the appointment of counsel at this point. The facts
underlying Plaintiff’s claims are not complex, nor are the legal arguments
regarding those claims. Further, the court notes that Plaintiff has been able to file
clear and understandable materials with the court, indicating his basic ability to
present his claims. While Plaintiff represents that his access to the law library and
commissary at USP-Leavenworth has been limited due to a COVID-19 lockdown
beginning September 2, 2020, Plaintiff was able to submit the present motion on or
about September 16, 2020. Moreover, USP-Leavenworth recently modified its
visiting procedures effective October 13, 2020, to allow inmate visiting at the
institution.1 Thus, the court doubts Plaintiff would be denied all law library access
when visitation is permitted and given that he is faced with court-ordered
progression deadlines. Accordingly, Plaintiff’s request for the appointment of
counsel will be denied without prejudice to reassertion.

       IT IS THEREFORE ORDERED that: Plaintiff’s Motion to Appoint Counsel
(filing 24) is denied without prejudice to reassertion.

      Dated this 2nd day of November, 2020.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge




      1
         See United States Department of Justice, Federal Bureau of Prisons, USP
Leavenworth, Special Visiting Schedule & Procedures, Institution Supplement,
https://www.bop.gov/locations/institutions/lvn/lvn_tvp.pdf.
                                           2
